Citation Nr: 1626307	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis with meniscus tear, as residuals of a right knee injury.  

2.  Entitlement to an initial compensable rating for a left knee scar.

3.  Entitlement to an initial compensable rating for allergic rhinitis with recurrent sinusitis.

4.  Entitlement to a total rating for compensation based on individual unemployability (TDIU)



REPRESENTATION

Appellant represented by:	Diabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part, a March 2008 rating decision granted service connection for a left knee scar and for rhinitis with recurrent sinusitis, and initially rated each as noncompensable; and denied service connection for a right knee disability.  A December 2009 rating decision granted service connection for the Veteran's right knee disability and assigned an initial 10 percent rating.  The grants of service connection and initial ratings were made effective November 1, 2007.

The Veteran testified at a hearing before the undersigned at the Board in February 2012.  A transcript is on file. 

The Board remanded this case in September 2012 for additional VA rating examinations in light of the Veteran's contention that the disabilities had worsened since her discharge from service.  The case has now been returned to the Board.  

At the Board hearing the Veteran stated that she sought a temporary total rating due to right knee surgery and in the September 2012 Board remand it was noted that this issue had been raised but had not been adjudicated by the RO and, so, the Board did not have jurisdiction over it, and it was referred to the RO for appropriate action.  

Also in the 2012 Board remand it was noted that the Veteran also had requested that the issue of service connection for a left knee disability, unrelated to the left knee scar, be referred to the RO for initial adjudication.  The Board noted that the RO was currently addressing her claim because a March 2011 deferred rating decision acknowledged this new claim, and subsequent notification was sent to the Veteran via April 2012 correspondence.  

Following the September 2012 Board remand an October 2012 rating decision granted service connection for a postoperative (PO) right knee scar which was assigned an initial noncompensable evaluation.  

A September 2013 rating decision recharacterized the service-connected right knee injury residuals as right knee degenerative arthritis with meniscus tear but confirmed and continued the initial 10 percent disability rating.  Accordingly, this issue has been recharacterized as stated on the title page.  

A June 2014 rating decision denied a temporary total evaluation for treatment of a service-connected disorder, denied service connection for posttraumatic stress disorder (PTSD), and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

A November 25, 2014, rating decision denied service connection for sleep apnea; granted service connection for PTSD and assigned in initial 30 percent disability rating; and confirmed and continued a 40 percent rating for lumbar and thoracic scoliosis.  The Veteran was notified of this decision and of her appellate rights by letter dated November 26, 2014.  

Of record is correspondence from the RO to the Veteran stating that in response to her inquiry, in which she stated that she had submitted VA Form 21-0958, Notice of Disagreement (NOD), in December 2015, the RO had not received "your NOD."  Thus, another VA Form 21-0958 was provided to her for her convenience and she was informed that she had one year from the decision to submit the NOD.  

In April 2016 VA Form 21-0958, Notice of Disagreement (NOD), dated April 25, 2016, was received as to the denials of service connection for sleep apnea, the initial 30 percent rating for PTSD, and the continuance of the 40 percent rating for lumbar and thoracic scoliosis.  

By letter dated April 28, 2016, the RO notified the Veteran that her NOD was not accepted because it was not timely.  She was informed that she could appeal this RO determination and, also, that she could reopen the claim for service connection (for sleep apnea) with the submission of new and material evidence and she could file new claims for increased ratings (for PTSD as well as lumbar and thoracic scoliosis).  

However, as yet, the Veteran has not appealed the RO determination that the prior NOD was not timely nor has she applied to reopen the claim for service connection for sleep apnea or filed new claims for increased ratings for PTSD or lumbar and thoracic scoliosis).  Accordingly, such matters are not now before the Board.  

The issues on appeal, other than entitlement to separate 10 percent rating for residuals of right knee meniscectomy, are REMANDED to the agency of original jurisdiction (AOJ) and are discussed in the REMAND section of this decision.


FINDING OF FACT

The Veteran has symptomatic residuals of a right knee meniscectomy.  


CONCLUSION OF LAW

2.  The criteria for a separate initial rating of 10 percent for residuals of a right knee meniscectomy are met.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the Fredericksburg Ambulatory Surgery Center in November 2008 the Veteran had arthroscopic debridement of the right knee due to medial meniscus bucket-handle tear and shaving of the medial femoral condyle, for a torn medial meniscus and osteochondral defect of the medial femoral condyle.  

Records submitted after the 2012 Board hearing show that in 2008 and 2009 the Veteran was seen for problems with both knees.  An October 2008 right knee MRI was done due to a fall 2 month earlier.  That MRI revealed fraying of the articular cartilage over the lateral facet of the patella, and a mild lateral tilt of the patella.  Findings were compatible with a prior bucket handle tear of the medial meniscus, and currently the menisceal tissue, anteriorly, was folded upon itself and flipped into the intercondylar notch; although the lateral meniscus was intact.  There was narrowing of the medial compartment with significant cartilage loss over the medial condyle.  There were also findings compatible with a partial thickness tear of the anterior cruciate ligament, but the medial collateral ligament was intact.  The impressions included partial thickness tear of the anterior cruciate ligament, severe chondromalacia of the medial femoral condyle, mild chondromalacia patellae with lateral patellar tilt, and Grade 1 strain of the medial collateral ligament.  

An October 2008 clinical record, submitted by the Veteran after the Board hearing, include a September 2008 record that reported the McMurray's test was positive.  She walked with a cane and there was some weakness of the lower extremities.  An October 2008 record states that the Veteran no longer wore a compression sleeve on her right knee due to numbness of the toes, which had now decreased, and she had chosen not to use a cane.  On examination there was no instability of the right knee and while it was reported that motion was abnormal, it measured from 5 degrees to 120 degrees with pain at the "top" of flexion.  

A postservice clinical treatment record of May 2010 noted that in November 2008 the Veteran had had an inservice right knee arthroscopic menisceal debridement due to a microfracture.  She had had the same procedure on her left knee in October 2009.  She now had pain in the medial aspect of each knee but denied mechanical symptoms, including no locking or catching.  She also denied having any instability.  On physical examination she had a nonantalgic gait.  Right knee motion was from 0 degrees to 120 degrees.  There was no right knee effusion or erythema.  The right knee was stable in extension to varus and valgus stress.  There was significant medial and mild lateral joint line tenderness.  X-rays revealed tricompartmental degenerative changes in both knees, more advanced in the right knee.  She was given a corticosteroid injection in the right knee.  In November 2010 she reported having gotten about 6 months of pain relief from the injection, and desired another injection, which she was given.  On examination she had full extension and flexion was to past 100 degrees, and both knees were stable to varus and valgus stress.  

Clinical records submitted after the Board hearing also show that the Veteran had additional injections of cortisone into her knees in June and November 2011.  

At the February 2012 Board hearing the Veteran testified that her right knee surgery had not improved her knee condition.  She had been told by military physicians that nothing more could be done until she was older and could then have a knee replacement.  Upon arising from bed in the morning or when simply rising after sitting for a substantial time, her right knee would be stiff and required that she stretch and brace herself before walking.  Her knee pain interrupted her nightly sleep.  Page 5.  Immediately upon arising her knee would not support her weight and, occasionally, the knee gave out.  She could not simply walk off upon initially standing.  She had taken different medications.  Page 6.  She had episodes of giving out, i.e., instability, of the right knee.  Page 7.  When undergoing physical therapy, her therapists had wanted her to bend the right knee to 90 degrees, i.e., a right angle, but she had been unable to do so.  Page 9.  She stated that she could flex her right knee to 60 degrees but after using it all day her right knee flexion was limited to less than 60 degrees.  She also limped and had swelling of the knee.  Page 13.  

On VA examination of the knees in March 2013, it was reported that the Veteran had been diagnosed as having as meniscus tears or sprains of each knee.  It was reported that she had had arthroscopic surgery of both knees.  She continued to get knee injections, received acupuncture, and was treated by a chiropractor.   She had used multiple medications with little relief.  She complained of pain, stiffness, locking, cracking, and swelling of both knees.  

On examination right knee flexion was to 120 degrees, with pain beginning at 80 degrees.  Right knee extension was full to 0 degrees and without objective evidence of pain.  She was unable to perform 3 repetitions of motion because of increased pain.  She had functional loss or impairment of the right knee due to limited motion; weakened movement; excess fatigability; painful motion; and swelling; as well as interference with sitting, standing and weight-bearing in each knee.  She had tenderness or pain to palpation for joint line or soft tissues of each knee.  She had normal strength in flexion and extension in each knee.  Tests of anterior, posterior, and medial-lateral stability were normal in each knee.  There was no evidence or history of recurrent patellar subluxation or dislocations.  

It was also reported that the Veteran had a meniscal condition of each knee with meniscal tear, and frequent episodes of locking, pain, and joint effusion.  She had residual signs or symptoms of past menisceal repairs of each knee.  She had residual postoperative scarring but no painful or unstable scarring and the scarring was not greater than 39 square centimeters (cms).  She constantly used a sleeve brace on each knee and regularly used a cane as an ambulatory aid.  

A February 2013 right knee MRI revealed significant maceration of the medial meniscus with associated severe medial compartment osteoarthritis; a questionable tear of the posterior root attachment of the lateral meniscus; mild osteoarthritis in the lateral and patellofemoral compartments; moderate fluid within the pes anserine bursa; a Grade I sprain of the medial collateral ligament; a tiny amount of joint effusion and a trace of a popliteal cyst. 

With respect to the impact on the ability to work it was reported that the Veteran had a desk job but had to get up and go to meetings.  It was difficult to get out of a chair, she had pain with weight-bearing, and had to move around every only once an hour on a daily basis at work.  She needed a heat pad.  It was stated by the examiner that the Veteran's pain and range of motion were worse since the Veteran's last rating examination.  

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage).  

The provisions of 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

The provisions of 38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

The Veteran has had a partial meniscectomy in the right knee.  She has testified and stated that she has had stiffness and similar symptoms in the right knee which are consistent with her past meniscectomy and imaging studies confirm the intra-articular pathology.  This warrants a separate 10 percent rating, which is the maximum rating for a meniscectomy under DC 5259.  The Board will consider higher ratings under other codes or whether extraschedular consideration is warranted, when the remand development directed below is completed.


ORDER

The criteria for an initial rating of 10 percent for residuals of a meniscectomy of the right knee are met.  


REMAND

A claim for TDIU exists as part of a claim for an increased rating or as part of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the Veteran has submitted medical evidence of a current disability is presumed to be seeking the maximum benefit and has submitted a claim for TDIU, which provides evidence of unemployability.  TDIU is part of the issue on appeal.  Further development is required.

From the record it appears that the RO has still not yet adjudicated the claim for service connection for residuals of a left knee injury (the Veteran testified that the left knee cyst which was removed, giving rise to the service-connected left knee scar, was present prior to the left knee injury, at page 16 of the hearing transcript).  Although the Board does not have jurisdiction over it, the issue is inextricably intertwined with the TDIU issue.  

In accordance with the Board's previous remand, the RO issued a supplemental statement of the case in September 2013; however, it subsequently added pertinent treatment records that were not considered in any SSOC.  These records were obtained both before and after the case was returned to the Board.  Regulations require that if pertinent evidence is received after the last statement of the case or supplemental statement of the case; the AOJ must issue a new SSOC considering that evidence.  In a March 2016 brief to the Board, the Veteran's representative argued that this case should be remanded to the RO for issuance of the SSOC.  The Board construes this argument as declining to waive the Veteran's right to the new SSOC.

The appeal is REMANDED for the following:

1.  Adjudicate all pending claims for service connection, including the claim for service connection for additional left knee disabilities.  These issues should not be certified or returned to the Board, unless the Veteran perfects appeals by submitting a timely substantive appeal after a notice of disagreement and SOC.

Invite the Veteran to submit an application for TDIU and submit evidence showing that her service connected disabilities render her unemployable.

Obtain an opinion as to the impact of the Veteran's service connected disabilities on her ability perform gainful work for which she would otherwise be entitled.

If there is any period when the Veteran was unemployed but did not meet the percentage requirements for TDIU, refer the issue to the Director of VA's Compensation and Pension Service for extraschedular adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

If any benefit sought on appeal remains denied, issue an SSOC that consider all evidence received since the last SSOC in September 2013.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


